DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/22 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (‘562) in view of Parish et al. (U.S. 2016/0049235) hereafter Parish.

As to claim 1, Ji discloses a voltage regulator module (1) as shown in figures 1- 5B, comprising:
a circuit board assembly comprising a printed circuit board (a body of power module 1 or substrate 11) and at least one switch element (12),
wherein the printed circuit board (11) comprises a first surface (top surface), a second surface (bottom surface of the element 2a), a plurality of lateral surfaces (side surfaces), an accommodation space (the cavity contains the winding set 132 formed on) and at least one conductive structure (1321),
the plurality of lateral surfaces (side surfaces of the body) are circumferentially arranged between the first and second surfaces, and the accommodation space is defined by the first surface, the second surface and the plurality of lateral surfaces collaboratively,
wherein the conductive structure (132 or 1321) is perpendicular to the printed circuit board (i.e. element 2a) and disposed within the accommodation space, the switch element (12) is disposed on the first surface, and at least one conduction part (141, 1323) is formed on the second surface;
at least one electroplated region (14) formed on the corresponding lateral surface, and comprising at least one first electroplated part (i.e. 141), wherein the first electroplated part is arranged between the corresponding conduction part (1323) and the first surface, and electrically connected with the corresponding conduction part and the at least one switch element (12); and
a magnetic core assembly (13) accommodated within the accommodation space, and comprising at least one opening (1310), wherein the at least one conductive structure (132) is penetrated through the corresponding opening (1310), so that at least one inductor (L, para-0075) is defined by the at least one conductive structure (132) and the magnetic core assembly (13 or core 131) collaboratively.
	Ji does not specifically disclose the magnetic core assembly embedded within the printed circuit board.
	Parish teaches a board assembly as shown in figure 6 comprising a magnetic core assembly (304) embedded within the printed circuit board (301, 305, and 309).
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Parish employed in the voltage regulator module of Ji in order to increase an efficiency and ensure high performance. It always features an embedding technology that becomes instrumental in reducing transmission losses and shrinking the interconnection path among components.
As to claim 15, Ji as modified by Parish discloses the magnetic core assembly (13) comprises two core bodies (not label, see figure 1), a middle leg (between the opening 1310), two first and second lateral legs (not label see figure 1), and the at least one opening comprises two openings (1310), wherein the middle leg is arranged between the middle portions of the two core bodies, and the first lateral leg and the second lateral leg are located at two opposite sides of the corresponding core body, wherein one of the two openings (1310) is defined by a portion of the two core bodies, the middle leg and the two first lateral legs collaboratively, and the other of the two openings (1310) is defined by the other portion of the two core bodies, the middle leg and the two second lateral legs collaboratively.
As to claim 16, Ji as modified by Parish discloses an air gap (the left gap connected to the opening 1310, see figure 1) is formed between the two first lateral legs, and another air gap (the right gap) is formed between the two second lateral legs, wherein each of the air gaps is in fluid communication with the corresponding opening.
As to claim 18, Ji as modified by Parish discloses a cross-section area of the middle leg (the portion between the opening 1310) is smaller than a half of a cross-section area of the first lateral leg or a half of a cross-section area of the second lateral leg, or the cross- section area of the middle leg is smaller than the cross-section area of the first lateral leg or the cross-section area of the second lateral leg.

Allowable Subject Matter	
Claims 2-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848